DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 12, 13, 31, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 13, 31, 36 recite the limitation “a quality of the RS is smaller than a measurement threshold” which makes the claims indefinite.  It’s unclear what metrics would be considered for quality of RS.  For example: low measurements of RSRP/RSRQ, RSSI, or SNR would indicate radio connection failure.  However low measurements of latency or BER would indicate that radio connection is performing well.  The instant application’s specification does not provide descriptions of specific quality metrics, such as those mentioned above.  Examiner will interpret as best understood.
Claims 2-11, 14-23, 32-35, 37-39 are rejected for claiming dependency from above rejected independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16, 21 are rejected under 35 U.S.C. 102(a) as being anticipated by Babaei et al (USPN 2021/0194756).

	Regarding claim 13, Babaei discloses
	a communication device for handling a reference signal (RS) in an unlicensed band, comprising: (UE for measuring reference signal [0191], FIG. 3 #110
	at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of: (memory, FIG. 3 #315 storing instructions executed by processor, FIG. 3 #314, connected to memory to perform [0204-0207]
	receiving a RS from a network (receiving a reference signal from wireless network [0453-0461], FIGs. 23-26
	updating a counter, if a quality of the RS is smaller than a measurement threshold value (updating/incrementing a beam failure instance counter based on determining received power(s) of reference signal(s) being less than a threshold value [0456-0459], FIG. 26
	initiating a procedure with the network, when the counter is greater than a threshold value (UE initiates procedure in response to counter reaching/exceeding maximum number of beam failure instances [0425, 0426]

	Regarding claim 14, Babaei discloses “wherein the RS and a beam failure detection (BFD) RS are associated to a same reference RS” RS used for beam failure detection [0374, 0417, 0450]

	Regarding claim 15, Babaei discloses “wherein the communication device receives the BFD RS according to a search space set” UE monitors search space for DCI which provides information on RS [0242-0246, 0240, 0257]

 	Regarding claim 16, Babaei discloses “receiving downlink (DL) information from the network; and receiving the BFD RS according to the DL information” UE receiving RS according to information provided by base station [0242-0246]

	Regarding claim 21, Babaei discloses “wherein the procedure comprises at least one of a random access (RA) procedure” UE performing random access procedure [0425]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al (USPN 2021/0194756) in view of Ganesan et al (WO 2021090248 A1) with provisional application 62/931,598 filed 11/6/2019.

	Regarding claim 1, Babaei discloses
	a communication device for handling a reference signal (RS) in an unlicensed band, comprising: (UE for measuring reference signal [0191], FIG. 3 #110
	at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of: (memory, FIG. 3 #315 storing instructions executed by processor, FIG. 3 #314, connected to memory to perform [0204-0207]
	receiving a RS from a network (receiving a reference signal from wireless network [0453-0461], FIGs. 23-26
	updating a counter, if a quality of the RS is smaller than a measurement threshold value (updating/incrementing a beam failure instance counter based on determining received power(s) of reference signal(s) being less than a threshold value [0456-0459], FIG. 26
	Babaei does not expressly disclose restarting a RS timer, when receiving the RS

	Ganesan discloses restarting a RS timer, when receiving the RS (UE restarting a timer when a reference signal is received [0113], provisional application [0287]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “restarting a RS timer, when receiving the RS” as taught by Ganesan into Babaei’s system with the motivation to enable a UE to declare beam failure after a long period when a reference signal is not received (Babaei, paragraph [0450], FIG. 26)

	Regarding claim 2, Babaei discloses “receiving downlink (DL) information from the network; and receiving the RS according to the DL information” UE receiving RS according to information provided by base station [0242-0246]

	Regarding claim 5, Babaei discloses “wherein the communication device receives the RS according to a search space set” UE monitors search space for DCI which provides information on RS [0242-0246, 0240, 0257]

	Regarding claim 6, Babaei discloses “wherein the RS is a beam failure detection (BFD) RS” RS used for beam failure detection [0374, 0417, 0450]

	Regarding claim 7, Babei discloses “wherein the RS is a radio link monitoring (RLM) RS” RS used by UE to perform radio link monitoring [0374, 0450]

	Regarding claim 8, Babaei discloses “initiating a procedure with the network, when the counter is greater than a threshold value, or when the RS timer expires” starting a beam failure recovery procedure when beam failure instance hits/exceeds maximum count [0419, 0425]

	Regarding claim 9, Babaei discloses “wherein the procedure comprises at least one of a random access (RA) procedure” UE performing random access procedure [0425]

	Regarding claim 10, Babaei discloses “wherein the procedure comprises at least one of a declaration of a radio link problem” UE’s RRC layer determines radio link failure has occurred [0450, 0451]

	Regarding claim 11, Babaei discloses “determining a value of timer according to the counter” UE determines timer value with respect to BF instance counter [0419, 0425, 0450]
 	Babaei does not expressly disclose restarting a RS timer, when receiving the RS
	Ganesan discloses restarting a RS timer, when receiving the RS (UE restarting a timer when a reference signal is received [0113], provisional application [0287]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “restarting a RS timer, when receiving the RS” as taught by Ganesan into Babaei’s system with the motivation to enable a UE to declare beam failure after a long period when a reference signal is not received (Babaei, paragraph [0450], FIG. 26)

 
Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Rastegardoost et al (USPN 2020/0229157).

	Regarding claim 22, Babaei does not expressly disclose “wherein the RS is a discovery RS (DRS)”
	Rastegardoost discloses downlink reference signals comprise discovery reference signals [0306]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the RS is a discovery RS (DRS)” as taught by Rastegardoost into Babaei’s system with the motivation to enable a UE and a base station to determine channel availability using DRS.

	Regarding claim 23, Rastegardoost discloses DRS comprising SS/PBCH blocks [0350]

Allowable Subject Matter
Claims 3, 4, 12, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Alfarhan et al (WO 2021163404 A1) [0145]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469